Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) between
EarthLink Holdings Corp., a Delaware corporation (“Holdings”), EarthLink Shared
Services, LLC, a Delaware limited liability company (collectively with Holdings,
the “Company”) and Joseph F. Eazor (referred to herein as “You”) is entered into
on August 12, 2016 (the “Effective Time”).

 

RECITALS

 

1.                                      The Company is engaged in the business
of providing managed network, security and cloud services to business and
residential customers; and

 

2.                                      You are currently serving as the Chief
Executive Officer of the Company in accordance with an Employment Agreement
dated as of December 23, 2013 (the “Prior Employment Agreement”).

 

3.                                      The Company has determined that, in view
of Your knowledge, expertise and experience, Your services as the Chief
Executive Officer of the Company will continue to be of great value to the
Company, and accordingly, the Company desires to enter into this Agreement with
You on the terms set forth herein in order to continue to secure Your services;

 

4.                                      You desire to continue to serve as the
Chief Executive Officer of the Company on the terms set forth in this Agreement.

 

5.                                      The Company desires to enter into this
Agreement with You on the terms set forth herein in order to establish the terms
and conditions of Your services on behalf of the Company and You desire to do
the same.

 

NOW, THEREFORE, in consideration of Your employment by the Company, the above
premises and the mutual agreements hereinafter set forth, You and the Company
agree as follows:

 

1.                                      Definitions.

 

(a)                                 “Affiliate” means any trade or business with
whom the Company would be considered a single employer under Sections 414(b) or
414(c) of the Code (except that, for purposes of determining Your Termination of
Employment, the language “at least fifty percent (50%)” shall be used instead of
“at least eighty percent (80%)” each place it appears in Sections 414(b) or
414(c) of the Code).

 

(b)                                 “Beneficial Ownership” means beneficial
ownership as that term is used in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended.

 

(c)                                  “Business Combination” means a
reorganization, merger or consolidation of Holdings.

 

--------------------------------------------------------------------------------


 

(d)                                 Business of the Company” means the business
of providing managed network, security and cloud services to business and
residential customers.

 

(e)                                  “Cause” means (i) Your commission of any
act of fraud or dishonesty relating to and adversely affecting the business
affairs of the Company; (ii) Your conviction of any felony; or (iii) Your
willful and continued failure to perform substantially Your duties owed to the
Company after written notice specifying the nature of such non-performance and a
reasonable opportunity to cure such non-performance.  No act or omission shall
be considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the action or omission was in the best interests of the
Company.

 

(f)                                   “Change in Control Event” of Holdings
means the occurrence of any of the following events:

 

(1)                                 The accumulation in any number of related or
unrelated transactions by any Person of Beneficial Ownership of more than fifty
percent (50%) of the combined voting power of Holdings Voting Stock; provided
that for purposes of this subparagraph (1), a Change in Control Event will not
be deemed to have occurred if the accumulation of more than fifty percent (50%)
of the voting power of Holdings Voting Stock results from any acquisition of
Voting Stock (a) by Holdings, (b) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate, or (c) by any
Person pursuant to a Business Combination that complies with clauses (a) and
(b) of subparagraph (2) below; or

 

(2)                                 Consummation of a Business Combination,
unless, immediately following that Business Combination, (a) all or
substantially all of the Persons who were the beneficial owners of Voting Stock
of Holdings immediately prior to that Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the then outstanding
shares of common stock and more than fifty percent (50%) of the combined voting
power of the then outstanding Voting Stock entitled to vote generally in the
election of directors of the entity resulting from that Business Combination
(including, without limitation, an entity that as a result of that transaction
owns Holdings or all or substantially all of Holdings’ assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to that Business
Combination, of the common stock and Voting Stock of Holdings, and (b) at least
sixty percent (60%) of the members of the Board of Directors of the entity
resulting from that Business Combination holding at least sixty percent (60%) of
the voting power of such Board of Directors were members of the Incumbent Board
at the time of the execution of the initial agreement or of the action of the
Board of Directors providing for that Business Combination and as a result of or
in connection with such Business Combination, no Person has a right to dilute
either of such percentages by appointing additional members to the Board of
Directors or otherwise without election or other action by the stockholders; or

 

2

--------------------------------------------------------------------------------


 

(3)                                 A sale or other disposition of all or
substantially all of the assets of Holdings, except pursuant to a Business
Combination that complies with clauses (a) and (b) of subparagraph (2) above; or

 

(4)                                 Approval by the shareholders of the Company
of a complete liquidation or dissolution of Holdings, except pursuant to a
Business Combination that complies with clauses (a) and (b) of subparagraph 2
above.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder.

 

(h)                                 “Company” shall mean EarthLink Holdings
Corp. and EarthLink Shared Services, LLC collectively.

 

(i)                                     “Competing Business” means any person,
business or division of a business which substantially engages in the Business
of the Company, or which is actively planning to engage in the Business of the
Company, excluding divisions of a business, if any, which are unrelated to the
Business of the Company.

 

(j)                                    “Confidential Information” means any and
all non-public information concerning, relating to and/or in the possession of
the Company and/or its Affiliates and/or the Business of the Company, including
Trade Secrets, that is treated as confidential or secret by the Company and/or
its Affiliates and is subject to efforts by the Company and/or its Affiliates
that are reasonable under the circumstances to maintain its secrecy. 
Confidential Information may include, but is not necessarily limited to,
non-public information concerning the Company’s or an Affiliate’s financial
position and results of operations (including revenues, assets, net
income, etc.), annual and long range business plans, product and service plans,
marketing plans and methods, employee lists and information, in whatever form
and whether or not computer or electronically accessible.

 

(k)                                 “Eligible Earnings” has the same meaning
given to that term in the Company’s bonus plan and payroll policies.

 

(l)                                     “Good Reason” means, with respect to
Your Termination of Employment, any of the following acts or omissions that are
not cured within thirty (30) days after written notice of such act or omission
is delivered to the Company, the Chairman of the Board of Directors and the
Chairman of the Leadership and Compensation Committee of the Board of Directors
(which notice must be given no later than ninety (90) days after the initial
occurrence of such event):

 

(1)                                 without Your express written consent (i) the
assignment to You of any duties materially inconsistent in any respect with Your
position, authority, duties or responsibilities as contemplated by Section 2,
(ii) the requirement by the Company that You report to any officer or employee
other than directly to the Board of Directors, or (iii) any other action by the
Company that results in a significant diminution in such position, authority,
duties or responsibilities;

 

3

--------------------------------------------------------------------------------


 

(2)                                 without Your express written consent, any
failure by the Company to comply in any material respect with any of the
provisions of Sections 4(a), (b) and (d) and Section 5 of this Agreement;

 

(3)                                 without Your express written consent, any
requirement by the Company that You be based more than thirty-five (35) miles
from the Company’s headquarters in Atlanta, Georgia, except for travel on the
Company’s business that is required or necessary to the performance of Your job
and substantially consistent with Your business travel obligations prior to the
date of this Agreement; or

 

(4)                                 any notice given by the Company pursuant to
Section 3 of this Agreement of its intent not to extend the Term of this
Agreement, but only if You have not also given notice of non-extension of the
Term; or

 

(5)                                 any breach by the Company of any other
material provision of this Agreement.

 

A termination by You shall not constitute termination for Good Reason unless You
resign within one hundred eighty (180) days years after the initial occurrence
of such uncured event.

 

(m)                             “Incumbent Board” means a Board of Directors
consisting of individuals who either are (a) members of the Board of Directors
on the date hereof or (b) members who become members of the Board of Directors
subsequent to the date hereof whose election, or nomination for election by
Holdings’ shareholders, was approved by a vote of at least sixty percent (60%)
of the directors then comprising the Incumbent Board (either by a specific vote
or by approval of the proxy statement of Holdings in which that person is named
as a nominee for director, without objection to that nomination), but excluding,
for that purpose, any individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of
Rule 14a-11 of the Securities Exchange Act of 1934, as amended) with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors.

 

(n)                                 “Material Contact” for purposes of the
customer non-solicitation provision below means contact between You and each
customer or potential customer of the Company within 24 months prior to Your
termination or resignation:

 

i.                  With whom or which You dealt on behalf of the Company;

 

ii.               Whose dealings with the Company were coordinated or supervised
by You;

 

iii.            About whom You obtained confidential information in the ordinary
course of business as a result of Your association with the Company; or

 

4

--------------------------------------------------------------------------------


 

iv.           Who receives products or services authorized by Company, the sale
or provision of which results or resulted in compensation, commissions, or
earnings for You within two years prior to the date of the Your termination.

 

(o)                        “Material Contact” for purposes of the
employee/contractor non-recruit (Section 9(c)) and vendor non-solicitation
(Section 9(d)) provisions below means contact in person, by telephone, or by
paper or electronic correspondence, in furtherance of the business interests of
Company, and within the last 24 months of Your employment with Company.

 

(p)                        “Person” means any individual, entity or group within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended.

 

(q)                        “Restricted Period” means the period while You are
employed by the Company and for 12 months following Your termination or
resignation from employment with the Company for any reason.

 

(r)                           “Restricted Territory” means the 50 states of the
United States of America.

 

(s)                          “Specified Employee” means an employee who is
(i) an officer of the Company or an Affiliate having annual compensation greater
than $145,000 (with certain adjustments for inflation after 2008), (ii) a
five-percent owner of the Company or (iii) a one-percent owner of the Company
having annual compensation greater than $150,000.  For purposes of this Section,
no more than 50 employees (or, if lesser, the greater of three or 10 percent of
the employees) shall be treated as officers.  Employees who (i) normally work
less than 17 1/2 hours per week, (ii) normally work not more than 6 months
during any year, (iii) have not attained age 21, (iv) are included in a unit of
employees covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and the Company
or an Affiliate (except as otherwise provided in regulations issued under the
Code) or (v) who have not completed six months of service shall be excluded for
purposes of determining the number of officers for this determination.  For
purposes of this Section, the term “five-percent owner” (“one-percent owner”)
means any person who owns more than five percent (one percent) of the
outstanding stock of the Company or stock possessing more than five percent (one
percent) of the total combined voting power of all stock of the Company.  For
purposes of determining ownership, the attribution rules of Section 318 of the
Code shall be applied by substituting “five percent” for “50 percent” in
Section 318(a)(2) and the rules of Sections 414(b), 414(c) and 414(m) of the
Code shall not apply.  For purposes of this Section, the term “compensation” has
the meaning given such term by Section 414(q)(4) of the Code.  The determination
of whether You are a Specified Employee will be based on a December 31
identification date such that if You satisfy the above definition of Specified
Employee at any time during the 12-month period ending on December 31, You will
be treated as a Specified Employee if You have a Termination of Employment
during the 12-month period beginning on the first day of the fourth month
following the identification date.  This definition is intended to comply with
the “specified employee” rules of Section 409A(a)(2)(B)(i) of the Code and shall
be interpreted accordingly.

 

5

--------------------------------------------------------------------------------


 

(t)                                    “Termination of Employment” means the
termination of Your employment and service with the Company and all Affiliates. 
You will not be considered as having had a Termination of Employment if (i) You
continue to provide services to the Company or any Affiliate as an employee or
independent contractor at an annual rate that is more than 20 percent of the
services rendered, on average, during the immediately preceding 36 months of
employment (or, if employed less than 36 months, such lesser period) or (ii) You
are on military leave, sick leave or other bona fide leave of absence so long as
the period of such leave does not exceed six months, or if longer, so long as
Your right to reemployment with the Company or any Affiliate is provided either
by statute or by contract.  If the period of leave (i) ends or (ii) exceeds six
months and Your right to reemployment is not provided either by statute or by
contract, the Termination of Employment will be deemed to occur on the first
date immediately following such six-month period if not reemployed by the
Company or any Affiliate before such time and eligibility for payments and
benefits hereunder will be determined as of that time.  Termination of
Employment shall be construed consistent with the meaning of a “separation from
service” under Section 409A of the Code.

 

(u)                                 “Total Disability” means Your inability,
through physical or mental illness or accident, to perform the majority of Your
usual duties and responsibilities hereunder (as such duties are constituted on
the date of the commencement of such disability) in the manner and to the extent
required under this Agreement for a period of at least ninety (90) consecutive
days.  Total Disability shall be deemed to have occurred on the first day
following the expiration of such ninety (90) day period.

 

(v)                        “Trade Secrets” means any and all information
concerning, relating to and/or in the possession of, the Company and/or its
Affiliates and/or the Business of the Company that qualifies as a trade secret
as defined by the laws of the State of Georgia on the date of this Agreement and
as such laws are amended from time to time thereafter.

 

(w)                               “Voting Stock” means the then outstanding
securities of an entity entitled to vote generally in the election of members of
that entity’s Board of Directors.

 

2.                                      Employment; Duties.

 

(a)                                 The Company agrees to employ You as Chief
Executive Officer of the Company with the duties and responsibilities generally
associated with such position and such other reasonable additional
responsibilities and positions as may be added to Your duties from time to time
by the Board of Directors consistent with Your position.

 

(b)                                 During Your employment hereunder, You shall
(i) diligently follow and implement all Company employee policies and all
management policies and decisions communicated to You by the Board of Directors;
and (ii) timely prepare and forward to the Board of Directors all reports and
accountings as may be reasonably requested of You.

 

3.                                      Term.  The term hereof shall commence as
of the Effective Time and continue until August 31, 2019 unless terminated
earlier pursuant to the

 

6

--------------------------------------------------------------------------------


 

terms and conditions of this Agreement (the “Term”).  Thereafter, the Term will
renew hereunder automatically for successive one-year periods unless either
party gives written notice to the other not less than ninety (90) days prior to
the end of the Term hereof (or any subsequent anniversary, as the case may be)
that such party does not wish the Term to be so extended, and under such
circumstances, the Term and this Agreement will terminate by its terms on
August 31, 2019 (or such subsequent anniversary, as the case may be). 
Notwithstanding the foregoing, upon the occurrence of a Change in Control Event,
the Term shall be automatically extended so that the Term shall continue in full
force and effect until the date which is twenty-four (24) months from the date
of a Change in Control Event and thereafter will renew automatically as of such
date and successive one-year periods thereafter, unless prior notice is given,
as provided above.

 

4.                                      Compensation.

 

(a)                                 (1)  You shall be paid an annual base salary
of not less than eight hundred and twenty-five thousand dollars ($825,000) per
year (the “Base Salary”).  The Base Salary shall accrue and be due and payable
in equal, or as nearly equal as practicable, biweekly installments and the
Company may deduct from each such installment all amounts required to be
deducted and withheld in accordance with applicable federal and state income,
FICA and other withholding tax requirements.

 

(2)                                 The Base Salary shall be reviewed by the
Board of Directors at least once during each year of the Term and may be
increased from time to time and at any time by the Board of Directors.  The Base
Salary shall in no event be reduced or decreased below the highest level
attained at any time by You, unless You and the Board of Directors agree to
implement a salary reduction program for cost abatement purposes.

 

(b)                                 For each fiscal year of the Company, You
shall be entitled to participate in the Company’s annual short-term incentive
plan with an annual target bonus opportunity in an amount equal to one hundred
twenty percent (120%) of Your Eligible Earnings (the “Annual Target Bonus”),
subject to achievement of the plan’s objectives as determined by the Leadership
and Compensation Committee.  All bonus payments that become payable shall be
paid to You in accordance with the applicable bonus plan but in no event later
than 2½ months after the end of the fiscal year of the Company to which Your
bonus payments relate.

 

(c)                                  While You are performing the services
described herein, the Company shall reimburse You for all reasonable and
necessary expenses incurred by You in connection with the performance of Your
duties of employment hereunder in accordance with the Company’s expense
reimbursement policy, as applied to the Company’s executive officers, as soon as
administratively practicable but no later than 2 ½ months after the end of the
year in which You incur the reimbursable expense.

 

(d)                                 You shall be paid a retention payment of two
million six hundred thousand dollars ($2,600,000) (the “Retention Payment”),
subject to the terms and conditions set forth herein, as soon as practicable
(and no later than thirty (30) days) following the

 

7

--------------------------------------------------------------------------------


 

Effective Time.  If You have a Termination of Employment by the Company for
Cause or by You other than for Good Reason, in either case prior to August 31,
2019, You agree to return to the Company an amount equal to the gross amount of
the Retention Payment as follows:  (i) one hundred percent (100%) of the gross
amount of the Retention Payment if such Termination of Employment occurs before
August 31, 2017, (ii) seventy percent (70%) of the gross amount of the Retention
Payment if such Termination of Employment occurs on or after August 31, 2017 and
before August 31, 2018, and (iii) forty percent (40%) of the gross amount of the
Retention Payment if such Termination of Employment occurs on or after
August 31, 2018 and before August 31, 2019.  Additionally, and notwithstanding
the preceding sentence, if within the twelve (12) months immediately following
the Effective Time, the Company has become a party to a definitive agreement to
consummate a transaction that would result in a Change in Control, and the
transaction that is the subject of that announcement is consummated, then You
agree to return to the Company an amount equal to the gross amount of the
Retention Payment as soon as practicable (and no later than thirty (30) days)
following the consummation of the Change in Control. Notwithstanding the
foregoing two sentences, the Company shall reduce the amounts otherwise payable
to You at such time under this Agreement, under outstanding Stock Options and
RSUs or otherwise up to the gross amount of the Retention Payment that you are
obligated to return, and in that event You will not be required to return the
gross amount of the Retention Payment so offset.  Any such reduction(s) shall be
applied against the earliest amounts otherwise payable to You at such time under
this Agreement, under outstanding Stock Options and RSUs or otherwise.  In no
event, however, will You be required to return to the Company, or suffer
reduction of any amounts owed You for, (i) an amount in excess of the gross
amount of Your Retention Payment or (ii) any amount of Your Retention Payment on
and after Your Termination of Employment on account of Your death or Your Total
Disability.

 

5.                                      Equity Rights.

 

(a)                                 On and after the Effective Time, at the same
time Holdings makes its annual equity award grant to other executive officers,
Holdings shall make an equity award grant to You with a value of not less than
three million three hundred fifty thousand dollars ($3,350,000) (the “Equity
Award Value”); such equity award to have the same pro rata allocation between
types of equity awards and the same terms and conditions of such equity awards
as are made to the other executive officers (other than terms for acceleration
of vesting which shall be consistent with the terms provided for in this
Agreement) and with the number of awards comprising the Equity Award Value to be
calculated in the same manner as those granted to the other executive officers.

 

(b)                                 The stock options and restricted stock units
granted by the Company to You from time to time are hereinafter collectively
called the “Stock Options and RSUs.”  You shall be given the period permitted
under Your respective Stock Option agreements to exercise Your Stock Options
after Your termination of employment, except as otherwise provided in
Section 5(c) below.

 

(c)                                  Vested Stock Options shall be exercisable
for ninety (90) days following termination of employment, provided that if You
are prohibited from exercising vested

 

8

--------------------------------------------------------------------------------


 

stock options during such ninety (90) day period due to having material
non-public information about the Company, such exercise period shall be extended
until ten (10) days following the date that You no longer have material
non-public information about the Company, but in no event shall the vested Stock
Options be exercisable beyond their latest expiration date as set forth in the
respective Stock Option agreements.

 

(d)                                 In the event no provision is made for the
continuance, assumption or substitution by Holdings or its successor in
connection with a Change in Control Event of Your outstanding Stock Options and
RSUs, then contemporaneously with the Change in Control Event, Your outstanding
Stock Options and RSUs shall become immediately vested in full, provided You
have not previously incurred a Termination of Employment prior to such Change in
Control Event, except that if any of Your Stock Options and RSUs contain
performance criteria for exercise or payment (either alone or in combination
with any continued employment or other requirements), then any tranche of such
award for which the performance period shall have ended prior to the date of the
Change in Control Event shall not be affected by the provisions of this
Section 5(d).  For example, if an RSU had separate performance periods for each
of three tranches and the Change in Control Event occurred during the second
such performance period, the second and third tranches would fully vest upon the
Change in Control Event and the first tranche would vest (or not) based on the
actual achievement of the performance goals applicable to the first performance
period.

 

6.                                      Termination.

 

(a)                                 A Termination of Employment shall occur only
as follows:

 

(1)                                 For Cause immediately by the Company; or

 

(2)                                 At Your option for Good Reason; or

 

(3)                                 At Your option upon thirty (30) days prior
written notice of termination delivered by You to the Company; or

 

(4)                                 For any reason (other than for Cause or Your
death or Total Disability) by the Company upon three (3) calendar months prior
written notice of termination delivered to You; or

 

(5)                                 By the Company upon Your death; or

 

(6)                                 By the Company because of Your Total
Disability upon thirty (30) days prior written notice of termination delivered
to You.

 

(b)                                 If You have a Termination of Employment that
is (i) by the Company (other than for Cause, Your death or Your Total
Disability), or (ii) by You for Good Reason, then the following terms shall
apply, subject to Section 4(d) above:

 

(i)                                     You shall be paid an amount equal to
(A) two hundred percent (200%) of the sum of (x) Your Base Salary as of the
effective date of Your

 

9

--------------------------------------------------------------------------------


 

Termination of Employment and (y) Your Annual Target Bonus for the year in which
Your Termination of Employment occurs, less (B) the amount of the Non-Compete
Payment (as defined in Section 9(e)).  Subject to Section 19 below, such amount
shall be paid in a lump sum as soon as administratively practicable (and within
thirty (30) days) after Your Termination of Employment.

 

(ii)                                  You shall become immediately vested in all
Your outstanding Stock Options and RSUs, except that if any of Your Stock
Options and RSUs contain performance criteria for exercise or payment (either
alone or in combination with any continued employment or other requirements),
then any tranche of such award for which the performance period shall have ended
prior to the date of the date of Your Termination of Employment shall not be
affected by the provisions of this Section 6(b)(ii).  For example, if an RSU had
separate performance periods for each of three tranches and Your Termination of
Employment occurred during the second such performance period, the second and
third tranches would fully vest upon Your Termination of Employment and the
first tranche would vest (or not) based on the actual achievement of the
performance goals applicable to the first performance period.

 

(iii)                               You shall be paid an amount equal to the
monthly cost to provide the group medical, dental, vision and/or prescription
drug plan benefits sponsored by the Company and in which You participated as of
Your Date of Termination, if any, multiplied by 18 months (the “COBRA
Payment”).  For purposes of this clause (iii), the cost of such benefits will be
calculated based on the “applicable premium” determined in accordance with Code
Section 4980B(f)(4) and the regulations issued thereunder (less the 2%
administrative fee but including the active-employee rate for such coverage) for
the year in which Your Date of Termination occurs.  Subject to Section 19 below,
the COBRA Payment shall be paid in a lump sum as soon as administratively
practicable (and within thirty (30) days) after Your Termination of Employment.

 

(iv)                              You shall be paid a pro-rata Annual Target
Bonus for the year in which Your Termination of Employment occurs (the “Final
Year Bonus”), equal to the product of (A) the amount You would have earned, if
any, under the annual bonus plan for such year based on actual financial
performance (without regard to personal performance metrics), and (B) a
fraction, the numerator of which is the number of days in the fiscal year
through Your Termination of Employment, and the denominator of which is 365. 
Subject to Section 19 below, the Final Year Bonus shall be paid in a lump sum on
the date bonus awards are paid to other participants in the applicable bonus
plan (but in no event later than 2½ months after the end of the fiscal year of
the Company to which the Final Year Bonus relates).

 

(v)                                 You shall be paid Your Base Salary through
the Date of Termination to the extent not theretofore paid (“Accrued Salary”) on
the Company’s normal payroll date next following Your Termination of Employment
and, to the extent not theretofore paid or provided, the Company shall timely
pay

 

10

--------------------------------------------------------------------------------


 

or provide to You any other vested amounts or benefits required to be paid or
provided or which You are eligible to receive under any retirement, death,
disability or similar (other than severance) plan or program of the Company
outside the scope of this Agreement (“Other Vested Benefits”) in accordance with
the terms of the plan or program under which they are otherwise payable.

 

(c)                                  If You have a Termination of Employment on
account of Your death or Your Total Disability, You shall be paid (i) one
hundred percent (100%) of Your Base Salary as of the effective date of Your
Termination of Employment, such amount to be paid in a lump sum as soon as
administratively practicable (and within thirty (30) days) after Your
Termination of Employment (subject to any delay in payments that may be required
by Section 19), and (ii) Your Annual Target Bonus for the year in which Your
Termination of Employment occurs, such Annual Target Bonus to be determined in
accordance with Section 4(b) and to be payable in accordance with the last
sentence of Section 4(b).  The Company shall also pay You any Accrued Salary on
the Company’s normal payroll date next following Your Termination of Employment
and any Other Vested Benefits in accordance with the terms of the plan or
program under which they are otherwise payable.

 

(d)                                 If You have a Termination of Employment by
the Company for Cause or by You other than for Good Reason, the Company will
have no obligation to pay You any amount beyond the effective date of such
Termination of Employment whether as Base Salary, Annual Target Bonus or
otherwise or to provide You with any benefits arising hereunder or otherwise
except for the timely payment of Accrued Salary and Other Vested Benefits or as
required by law.  Additionally, You will be required to repay the Company Your
Retention Payment, or portion thereof, as described in Section 4(d) above.

 

(e)                                  Any payments to be made by the Company, or
any accelerated vesting of equity awards, pursuant to this Section 6 shall be
conditioned upon Your executing and not revoking a general release in favor of
the Company, the Board of Directors and their affiliates in a form reasonably
acceptable to the Company within thirty (30) days after Your Termination of
Employment.  If the period for executing and not revoking such general release
spans more than one calendar year, any payments You are entitled to receive
within the thirty (30) days following Your Termination of Employment shall not
be paid until the subsequent calendar year.

 

7.                                      Confidential Information, Trade Secrets
and Company Property.

 

(a)                                 Duty of Confidentiality. You acknowledge
that the nature of Your engagement by the Company is such that You shall have
access to the Confidential Information, each item of which has great value to
the Company, provides the Company a competitive advantage, and constitutes the
foundation upon which the Business of the Company is based.  You agree that
during employment with the Company and for a period of three (3) years following
Your termination or resignation from employment with the Company for any reason,
You shall not, directly or indirectly, divulge or make use of any Confidential
Information of the Company other than in the performance of

 

11

--------------------------------------------------------------------------------


 

Your duties for the Company.  While employed by the Company, You shall make all
reasonable efforts to protect and maintain the confidentiality of the
Confidential Information of the Company.  In the event that You become aware of
unauthorized disclosures of the Confidential Information by anyone at any time,
whether intentionally or by accident, You shall promptly notify the Company. 
This Agreement does not limit the remedies available to the Company under common
or statutory law as to Trade Secrets or other types of confidential information,
which may impose longer duties of non-disclosure.

 

(b)                                 Return of Property and Information.  You
agree not to remove any Company property from Company premises, except when
authorized by the Company.  You agree to return all Company property and
information (whether confidential or not) within Your possession or control
within seven (7) calendar days following Your termination or resignation from
employment with the Company for any reason.  Such property and information
includes, but is not limited to, the original and any copy (regardless of the
manner in which it is recorded) of all information provided by the Company to
You or which You have developed or collected in the scope of Your employment
with the Company, as well as all Company-issued equipment, supplies,
accessories, vehicles, keys, instruments, tools, devices, computers, cell
phones, pagers, materials, documents, plans, records, notebooks, drawings, or
papers.  Upon request by the Company, You shall certify in writing that You have
complied with this provision, and have permanently deleted all Company
information from any computers or other electronic storage devices or media
owned by You.  You may only retain information relating to Your benefit plans
and compensation to the extent needed to prepare Your tax returns.

 

8.                                      Inventions and Patents.  All inventions,
designs, improvements, patents, copyrights and discoveries conceived by You
during the term of this Agreement which are useful in or directly or indirectly
relate to the business of the Company or to any experimental work carried on by
the Company, shall be the property of the Company.  You agree to promptly and
fully disclose to the Company all such inventions, designs, improvements,
patents, copyrights and discoveries (whether developed individually or with
other persons) and at the Company’s expense, to take all steps necessary and
reasonably required to assure the Company’s ownership thereof and to assist the
Company in protecting or defending the Company’s proprietary rights therein.

 

9.                                      Restrictive Covenants.

 

(a)                                 Non-Competition.  You agree that during the
Restricted Period, and within the Restricted Territory, You shall not, directly
or indirectly, whether on Your own behalf or on behalf of any other person or
entity, perform services on behalf of a Competing Business, and which are the
same as or similar to those types of services conducted, authorized, offered, or
provided by You to the Company within 24 months prior to Your termination or
resignation.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Non-Solicitation of Company Customers. You
agree that during the Restricted Period, you shall not, directly or indirectly,
whether on Your own behalf or on behalf of any other person or entity, solicit
any actual or prospective customers of the Company with whom You had Material
Contact, for the purpose of selling any products or services for a Competing
Business.

 

(c)                                  Non-Recruitment of Company Employees and
Contractors.  You agree that during the Restricted Period, You shall not,
directly or indirectly, whether on Your own behalf or on behalf of any other
person or entity, solicit or induce any employee or independent contractor of
the Company with whom You had Material Contact, to terminate or lessen such
employment or contract with the Company.

 

(d)                                 Non-Solicitation of Company Vendors.  You
agree that during the Restricted Period, You shall not, directly or indirectly,
whether on Your own behalf or on behalf of any other person or entity, solicit
any actual or prospective vendor of the Company with whom You had Material
Contact, for the purpose of purchasing products or services to support a
Competing Business.

 

(e)                                  Compensation for Restrictive Covenants. 
Subject to Section 4(d) above, as consideration for Your obligations under this
Section 9, and in the event that Your Termination of Employment occurs because
of: (A) by the Company (other than  for Cause, Your death or Your Total
Disability) or (B) by You for Good Reason, You shall be paid an amount equal to
the sum of (i) Your Base Salary as of the effective date of Your Termination of
Employment and (ii) Your Annual Target Bonus for the year in which Your
Termination of Employment occurs (the “Non-Compete Payment”).  Subject to
Section 19 below, such amount shall be paid in a lump sum as soon as
administratively practicable (and within thirty (30) days) after Your
Termination of Employment.  Provided, however, that you acknowledge that the
Restrictive Covenants shall apply even if you do not qualify for the additional
consideration provided by this Section 9(e).  Any payments to be made by the
Company pursuant to this Section 9(e) shall be conditioned upon Your executing
and not revoking a general release in favor of the Company, the Board of
Directors and their affiliates in a form reasonably acceptable to the Company
within thirty (30) days after Your Termination of Employment.  If the period for
executing and not revoking such general release spans more than one calendar
year, any payments You are entitled to receive within the thirty (30) days
following Your Termination of Employment shall not be paid until the subsequent
calendar year.

 

(f)                                   You agree that You will provide the
Company with a notice containing the identity of any employer You plan to go to
work for during the Restricted Period along with Your anticipated job title,
anticipated job duties with any such employer, and anticipated start date.  The
Company will analyze the proposed employment and make a determination as to
whether it would violate this Section 9.  The Company will notify You in writing
within ten (10) business days following the receipt of Your notice as to whether
or not the Company objects to the proposed employment.  You further agree to
provide a copy of this Agreement to anyone who employs You during the Restricted
Period.

 

13

--------------------------------------------------------------------------------


 

10.                               Remedies.

 

(a)                                 The parties hereto agree that the services
to be rendered by You pursuant to this Agreement, and the rights and privileges
granted to the Company pursuant to this Agreement, are of a special, unique,
extraordinary and intellectual character, which gives them a peculiar value; the
loss of which cannot be reasonably or adequately compensated in damages in any
action at law, and that a breach by You of any of the terms of this Agreement
will cause the Company great and irreparable injury and damage.  You hereby
agree that the definition of the Business of the Company set forth in Section 1
is correct, that the Company and its Affiliates conduct business throughout the
50 states of the United States of America and beyond, and that these
restrictions are reasonably necessary to protect the legitimate business
interests of the Company.  You hereby expressly agree that the Company shall be
entitled to the remedies of injunction, specific performance and other equitable
relief to prevent a breach of this Agreement by You.  This Section 10 shall not
be construed as a waiver of any other rights or remedies which the Company may
have for damages or otherwise.

 

(b)                                 In the event of any dispute over the
interpretation or application of this Agreement, the Company shall reimburse You
for Your reasonable attorneys’ fees and costs incurred in connection with that
dispute unless the Company is determined, by final judgment of a court of
competent jurisdiction, to be the prevailing party on all or substantially all
of the issues in dispute, which reimbursement shall be made promptly (and within
thirty (30) days) following final judgment.

 

11.                               Construction and Severability.  The parties
hereto agree that the provisions of this Agreement shall be presumed to be
enforceable, and any reading causing unenforceability shall yield to a
construction permitting enforcement.  In the event a court should determine not
to enforce a provision of this Agreement due to overbreadth, violation of public
policy, or similar reasons, the parties specifically authorize such reviewing
court to enforce said covenant to the maximum extent reasonable, whether said
revisions be in time, territory, scope of prohibited activities, or other
respects.  If any single covenant, provision, word, clause or phrase in this
Agreement shall be found unenforceable, it shall be severed and the remaining
covenants and provisions enforced in accordance with the tenor of the Agreement.

 

12.                               Assignment.  This Agreement and the rights and
obligations of the hereunder may not be assigned by either party hereto without
the prior written consent of the other party hereto.

 

13.                               Notices.  Except as otherwise specifically
provided herein, any notice required or permitted to be given to You pursuant to
this Agreement shall be given in writing, and personally delivered or mailed to
You by certified mail, return receipt requested, at the address set forth below
Your signature on this Agreement or at such other address as You shall designate
by written notice to the Company given in accordance with this Section 13, and
any notice required or permitted to be given to the Company, the Chairman of the
Board of Directors or the Chairman of the Leadership and Compensation Committee
of the Board of Directors shall be given in writing, and personally delivered or
mailed to that recipient by certified mail, return receipt requested, addressed
to the appropriate recipient at the address set forth under the

 

14

--------------------------------------------------------------------------------


 

signature of the Chairman of the Board of the Company or her designee on this
Agreement or at such other address as the Company shall designate by written
notice to You given in accordance with this Section 13.  Any notice complying
with this Section 13 shall be deemed received upon actual receipt by the
addressee.

 

14.                               Waiver.  The waiver by either party hereto of
any breach of this Agreement by the other party hereto shall not be effective
unless in writing, and no such waiver shall operate or be construed as the
waiver of the same or another breach on a subsequent occasion.

 

15.                               Governing Law and Venue.  This Agreement and
the rights of the parties hereunder shall be governed by and construed in
accordance with the laws of the State of Georgia.  Any action arising out of or
relating to this Agreement shall be filed exclusively in one of the following
courts: (1) The United States District Court of the Northern District of
Georgia, (2) The Superior Court of Fulton County, Georgia or (3) so long as you
are a resident of the State of Georgia at the time of filing, the Company may
also elect to file suit against you in the Superior Court of your County of
residence.  Venue in such courts is exclusive and the parties waive any
objections to personal jurisdiction in such courts.

 

16.                               Beneficiary.  All of the terms and provisions
of this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, heirs,
executors, administrators and permitted assigns.

 

17.                               Entire Agreement.  This Agreement supersedes
the Prior Employment Agreement and embodies the entire agreement of the parties
hereto relating to Your employment by the Company in the capacity herein stated
and, except as specifically provided herein, no provisions of any employee
manual, personnel policies, Company directives or other agreement or document
shall be deemed to modify the terms of this Agreement.  No amendment or
modification of this Agreement shall be valid or binding upon You or the Company
unless made in writing and signed by the parties hereto.  All prior
understandings and agreements relating to Your employment by the Company, in
whatever capacity, are hereby expressly terminated.

 

18.                               Excise Tax.

 

(a)                                 If any payment or distribution by the
Company and/or any Affiliate of the Company to or for Your benefit, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement, including without limitation any stock option,
stock appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code or to any similar tax imposed by state or local law, or any interest or
penalties with respect to such tax (such tax or taxes, together with any such
interest and penalties, being hereafter collectively referred to as the “Excise
Tax”), then the payments and benefits payable or provided under this Agreement
(or other Payments as described below) shall be reduced (but not below the
amount of the payments or benefits provided under this Agreement) if, and only
to the extent that, such reduction will allow You to receive a greater Net After
Tax Amount than You would receive absent such reduction.

 

15

--------------------------------------------------------------------------------


 

(b)                                 The Accounting Firm will first determine the
amount of any Parachute Payments (as defined below) that are payable to You. 
The Accounting Firm also will determine the Net After Tax Amount (as defined
below) attributable to Your total Parachute Payments.

 

(c)                                  The Accounting Firm will next determine the
largest amount of Payments that may be made to You without subjecting You to the
Excise Tax (the “Capped Payments”).  Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.

 

(d)                                 You then will receive the total Parachute
Payments or the Capped Payments or such other amount less than the total
Parachute Payments, whichever provides You with the higher Net After Tax Amount,
but in no event will any such reduction imposed by this Section 18 be in excess
of the amount of payments or benefits payable or provided under this Agreement. 
If You will receive the Capped Payments or some other amount lesser than the
total Parachute Payments, the total Parachute Payments will be adjusted by first
reducing the amount of any noncash benefits under this Agreement or any other
plan, agreement or arrangement on a pro rata basis and then by reducing the
amount of any cash benefits under this Agreement or any other plan, agreement or
arrangement on a pro rata basis.  The Accounting Firm will notify You and the
Company if it determines that the Parachute Payments must be reduced and will
send You and the Company a copy of its detailed calculations supporting that
determination.

 

(e)                                  As a result of the uncertainty in the
application of Code Sections 280G and 4999 at the time that the Accounting Firm
makes its determinations under this Section 18, it is possible that amounts will
have been paid or distributed to You that should not have been paid or
distributed under this Section 18 (“Overpayments”), or that additional amounts
should be paid or distributed to You under this Section 18 (“Underpayments”). 
If the Accounting Firm determines, based on either the assertion of a deficiency
by the Internal Revenue Service against the Company or You, which assertion the
Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, that
Overpayment will be treated for all purposes as a debt ab initio that You must
repay to the Company together with interest at the applicable Federal rate under
Code Section 7872; provided, however, that no debt will be deemed to have been
incurred by You and no amount will be payable by You to the Company unless, and
then only to the extent that, the deemed debt and payment would either reduce
the amount on which You are subject to tax under Code Section 4999 or generate a
refund of tax imposed under Code Section 4999.  If the Accounting Firm
determines, based upon controlling precedent or substantial authority, that an
Underpayment has occurred, the Accounting Firm will notify You and the Company
of that determination and the amount of that Underpayment will be paid to You by
the Company promptly (and no later than thirty (30) days) after the final
determination of the Underpayment, which is when Your legally binding right to
such Underpayment first arises.

 

(f)                                   For purposes of this Section 18, the
following terms shall have their respective meanings:

 

16

--------------------------------------------------------------------------------


 

(i)                                     “Accounting Firm” means the· independent
accounting firm engaged by the Company in the Company’s sole discretion.

 

(ii)                                  “Net After Tax Amount” means the amount of
any Parachute Payments, Capped Payments or other payments described in this
Section 18, as applicable, net of taxes imposed under Code Sections 1,
3101(b) and 4999 and any State or local income taxes applicable to You on the
date of payment.  The determination of the Net After Tax Amount shall be made
using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Payments, as
applicable, in effect on the date of payment.

 

(iii)                               “Parachute Payment” means a payment that is
described in Code Section 280G(b)(2), determined in accordance with Code
Section 280G and the regulations promulgated or proposed thereunder.

 

(g)                                  The fees and expenses of the Accounting
Firm for its services in connection with the determinations and calculations
contemplated by the preceding subsections shall be borne by the Company.  If
such fees and expenses are initially paid by You, the Company shall reimburse
You the full amount of such fees and expenses within five business days after
receipt from You of a statement therefore and reasonable evidence of Your
payment thereof but in no event later than the end of the year immediately
following the year in which You incur such reimbursable fees and expenses.

 

(h)                                 The Company and You shall each provide the
Accounting Firm access to and copies of any books, records and documents in the
possession of the Company or You, as the case may be, reasonably requested by
the Accounting Firm, and otherwise cooperate with the Accounting Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by the preceding subsections.  Any determination by
the Accounting Firm shall be binding upon the Company and You.

 

(i)                                     The federal, state and local income or
other tax returns filed by You shall be prepared and filed on a consistent basis
with the determination of the Accounting Firm with respect to the Excise Tax
payable by You.  You, at the request of the Company, shall provide the Company
true and correct copies (with any amendments) of Your federal income tax return
as filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such conformity.

 

19.                               Tax Liabilities and Code Section 409A.  Any
payments or benefits that You receive pursuant to this Agreement shall be
subject to reduction for any applicable employment or withholding taxes. 
Notwithstanding any other provision of this Plan, if You are a Specified
Employee as of Your Termination of Employment, and if the amounts that You are
entitled to receive pursuant to Section 6 or Section 9 are not otherwise exempt
from Section 409A of the Code, then to the extent necessary to comply with
Section 409A, no payments for such amounts may be made under this Agreement
(including, if necessary, any payments for welfare or other

 

17

--------------------------------------------------------------------------------


 

benefits in which case You may be required to pay for such coverage or benefits
and receive reimbursement when payment is no longer prohibited) before the first
day of the seventh (7th) month after Your Termination of Employment or, if
earlier, Your date of death (as applicable, the “Section 409A Delay Period”). 
All such amounts that would have otherwise been required to be paid during the
Section 409A Delay Period shall be paid to You in one lump sum payment as soon
as administratively feasible (but no more than thirty (30) days) after the end
of the Section 409A Delay Period.  All such remaining payments shall be made as
if they had begun as set forth in this Agreement.  For purposes of this
Agreement, Your rights to payments shall be treated as rights to receive a
series of separate payments as described in Treas. Reg. Section 1.409A-2(b)(2),
for purposes of Section 409A of the Code.  This Agreement is intended to comply
with the applicable requirements of Section 409A of the Code and shall be
construed and interpreted in accordance therewith.  The Company shall have the
sole authority to make any accelerated distribution permissible under Treas.
Reg. Section 1.409A-3(j)(4) to You of deferred amounts, provided that such
distribution meets the requirements of Treas. Reg. Section 1.409A-3(j)(4). The
Company may at any time amend, suspend or terminate this Agreement, or any
payments to be made hereunder, as necessary to be in compliance with
Section 409A of the Code to avoid the imposition on You of any potential excise
taxes relating to Section 409A.

 

20.                               Non-Disparagement.  You further agree not to
make any statement or take any action that criticizes or disparages the Company,
any Released Party or their parents, subsidiaries or affiliates, their
employees, officers, directors, representatives and agents, their management or
their practices or that disrupts or impairs their normal operations; and the
Company, the Released Parties and their parents, subsidiaries and affiliates
agree not to make any statement or take any action that criticizes or disparages
you, except that nothing in this letter agreement shall be interpreted to limit
either of our rights to confer with counsel or to provide truthful testimony
pursuant to subpoena, notice of deposition or as otherwise required by law. 
This provision is in addition to, and not in lieu of, the substantive
protections under applicable law relating to defamation, libel, slander,
interference with contractual or business relationships, or other statutory,
contractual, or tort theories.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, You and the Company have executed and delivered this
Agreement as of the date first shown above.

 

YOU:

 

THE COMPANY:

 

 

 

 

 

EARTHLINK HOLDINGS CORP.

 

 

 

 

 

 

/s/ Joseph F. Eazor

 

By:

/s/ Julie A. Shimer

 

 

 

 

Address:

1170 Peachtree Street

 

Name:

Julie A. Shimer, Ph.D.

 

Atlanta, GA 30309

 

Title:

Chairman of the Board

 

 

 

 

 

 

Address:

1170 Peachtree Street

 

 

 

Atlanta, GA 30309

 

 

 

 

 

 

EARTHLINK SHARED SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Louis M. Alterman

 

 

 

 

 

 

Name:

Louis M. Alterman

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer

 

 

 

 

 

 

Address:

1170 Peachtree Street

 

 

 

Atlanta, GA 30309

 

19

--------------------------------------------------------------------------------